Case 1:17-cr-O0686-LAK Document 338 Filed 08/19/19 Page 1 of 2

HANEY LAW GROUP, PLLC
3000 Town Center, Ste. 2570

Southfield, Michigan 48075
(248) 414-1470

steve(whaneygroup.net

 

August 19, 2019

The Honorable Lewis A. Kaplan
United States District Judge

500 Pearl Street, Courtroom 21B
New York, New York 10007-1312

Re: — United States v Gatto, et al
Case Number: 1:17-cr-00686-LAK
Re: Christian Dawkins Re Travel Plans & Residence
Dear Judge Kaplan:

The following are the travel plans hereby stipulated to by the parties for my client, Christian
Dawkins, for which we respectfully seek an Order from the Court:

Wednesday, August 21, 2019:

 

Depart Los Angeles, LAX at 8:15 am (United Flight #2418)
Arrive into EWR at 4:23 pm

Hotel: Novotel, 226 W 52nd Street, New York, NY 10019
Reason: Work related.

Saturday, August 24, 2019:

Depart EWR at 7:00 am (United Flight #240)
Arrive into Los Angels, LAX at 9:45 am
Case 1:17-cr-O0686-LAK Document 338 Filed 08/19/19 Page 2 of 2

The Honorable Lewis A. Kaplan
United States District Judge
August 19, 2019

Page 2.

Additionally, we have sought concurrence from Pretrial Services, along with the Government for
Mr. Dawkins’ permanent residence to be transferred to his existing residence same being:

Christian Dawkins
753 Lillian Way, #4
Los Angeles, California 90038.

The basis for this request is due to the recent displacement of his family from Cleveland, Ohio,
thereby necessitating his permanent residence at the above-entitled address. Both Pretrial
Services and the Government have no objections.

Thank you for your consideration of this matter.
Very truly yours,

HANEY LAW GROUP, PLLC

/s/ Steven A. Haney
Steven A. Haney, Sr.

Attorney at Law

cc: All Attorneys of Record - via U.S. Court e-filing system
Francesca Tessier-Miller, U.S. Pretrial Services Officer Assistant

via email @ francesca_tessicer-miller@nyspt.uscourts.gov
